Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 10-21 are allowed.

Applicants arguments found on pages 2-6 of the response received 06 JUN 22 are sufficient to overcome the previous rejections of the non-final rejection mailed 04 MAR 22.  As such, the application is now in condition for allowance.

Graf (US 2006/0267721), Oelmaier (US 2008/0129261) and Dohnke (US 6,373,318) all teach electronic switch circuits comprising a plurality of transistors wherein the forward resistance of the switch is controlled to regulate current through the switch.  However, none of the references teach a current flowing through the electronic switch is divided among the semiconductor switches of the at least two switching modules by changing the forward resistance of the semiconductor switches via the drive circuits by open-loop and/or closed-load control, and wherein the electronic switch is configured to synchronously switch the semiconductor switches of each switching module via the drive circuit and to operate the semiconductor switches in a linear region in a time range of 7 us to 10 us upon a change between ON and OFF and a change between OFF and ON in such a way that the current through the at least two switching modules is reduced in a controlled manner or is built up in a controlled manner.

The following is an examiner’s statement of reasons for allowance:
Claim 10 is allowable because the prior art of record does not teach or fairly suggest an electronic switch comprising all the features as recited in the claims and in combination with a current flowing through the electronic switch is divided among the semiconductor switches of the at least two switching modules by changing the forward resistance of the semiconductor switches via the drive circuits by open-loop and/or closed-load control, and wherein the electronic switch is configured to synchronously switch the semiconductor switches of each switching module via the drive circuit and to operate the semiconductor switches in a linear region in a time range of 7 us to 10 us upon a change between ON and OFF and a change between OFF and ON in such a way that the current through the at least two switching modules is reduced in a controlled manner or is built up in a controlled manner.

Claims 11-15 are allowable as they depend from claim 10, which is also allowable.

Claim 16 is allowable because the prior art of record does not teach or fairly suggest a method for operating an electronic switch comprising all the features as recited in the claims and in combination with controlling by open-loop and/or closed-loop control a forward resistance of the semiconductor switches depending on data exchanged via a data interface and depending on measurement values of current sensors of the at least two switching modules, such that a current through the electronic switch is divided among the semiconductor switches so that the semiconductor switches maximally carry a respective permissible current; synchronously switching the semiconductor switches via a drive circuit; and operating the semiconductor switches in a linear region in a time range of 7 us to 70 us upon a change between ON and OFF and a change between OFF and ON in such a way that the current through the switching modules is reduced in a controlled manner or is built up in a controlled manner.

Claims 17-21 are allowable as they depend from claim 16, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839